United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-1870
                                ___________

Anthony Austine Ukofia,              *
                                     *
             Appellant,              *
                                     *
       v.                            *
                                     *
Bureau of Immigration and Customs    *   Appeal from the United States
Enforcement; Kenneth Olson, and Five *   District Court for the
Other Unknown Deportation Officers *     District of Minnesota.
of the Bureau of Immigration and     *
Customers Enforcement; Sherburne     *        [UNPUBLISHED]
County Jail Clinic; Cari NLN, a      *
nurse at the Clinic; Department of   *
Homeland Security; Amy Zaske; Terry *
Louie; Jared Drengson; Sherburne     *
County Jail; Rachel Cannings; Dr.    *
Leonard; Bureau of Immigration       *
Appeals; Scott Baniecke,             *
                                     *
             Appellees.              *

                                ___________

                           Submitted: December 15, 2011
                               Filed: December 20, 2011
                               ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________
PER CURIAM.

       Anthony Austine Ukofia appeals following the district court’s1 adverse grant
of summary judgment in his civil action. Upon careful review of the record and the
parties’ submissions on appeal, we conclude that the district court did not abuse its
discretion in declining to appoint counsel for Mr. Ukofia, see Davis v. Scott, 94 F.3d
444, 447 (8th Cir. 1996); in denying his third motion to amend his complaint, see
Deutsche Fin. Servs. Corp. v. BCS Ins. Co., 299 F.3d 692, 700 (8th Cir. 2002); and
in denying his request to extend the discovery period, see Marksmeier v. Davie,
622 F.3d 896, 903 (8th Cir. 2010). We also conclude that summary judgment was
proper for the reasons stated by the district court. See Johnson v. Blaukat, 453 F.3d
1108, 1112 (8th Cir. 2006) (de novo standard of review). Accordingly, we affirm the
judgment. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jeanne J.
Graham, United States Magistrate Judge for the District of Minnesota.
                                         -2-